Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to an amendment filed on 10/22/2021 in which 1-8, 10-17, 22, and 24-26 are pending.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 6, 11, 12, 22, and 24-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li (US 2017/0318301).

As to claim 12, Li teaches a device for residual prediction for a picture, the device comprising: a memory; and a processor coupled to the memory, wherein the device is configured to:

determine a refined reconstruction block of a first color component in the picture by at least one of clipping and bilateral filtering a sum of a prediction block of the first color component and a residual block of the first color component ([0162]-[0163], [0176], [0192], [0218], [0222]-[0223], [0234], [0236], [0251], [0253], and [0255] – clipping of color components and adaptive color transform (ACT) applied to residual data values; also see [0097]-[0098], [0116]-[0120], and [0130]-[0136] for reconstructing residual values);

and predict a residual block of a second color component from the refined reconstruction block of the first color component ([0221], [0234], [0239], and [0261] – switching color spaces and predicting residual data to reconstruct a unit; also see [0097]-[0098], [0116]-[0120], and [0130]-[0136] for reconstructing residual values).

As to claims 1 and 26, the apparatus of claim 12 comprises all the elements and performs all the steps of the method of claim 1 and the computer program product of claim 26. Therefore, claims 1 and 26 are rejected similarly as claim 12.

As to claim 6, Li further teaches deriving a refined residual block of the first color component as a difference between the refined reconstruction block of the first color component and the prediction block of the first color component, wherein predicting the residual block comprises predicting the residual block of the second color component from the refined residual block of the first color component (0221], [0234], [0239], and [0261] – switching color spaces and predicting residual data to reconstruct a unit; also see [0097]-[0098], [0116]-[0120], and [0130]-[0136] for reconstructing residual values).

As to claim 11, Li further teaches wherein the picture comprises multiple pixels having a respective luma component and two chroma components; second color component is one of the two chroma components; and the first color component is the luma component or the other of the two chroma components ([0069], [0071], and [0138]-[0141]).

As to claim 22, Li further teaches wherein the device is an encoder, and wherein the encoder is configured to derive an initial residual block of the second color component as a difference between a source block of the second color component in the picture and a prediction block of the second color component ([0103], [0124], [0232]-[0236], [0246]-[0251], [0256], and [0259]-[0260]).

As to claim 24, Li further teaches wherein the device is a decoder, and wherein the decoder is configured to decode a bit stream representing a coded version of the picture to obtain an initial residual block of the second color component ([0103], [0124], [0232]-[0236], [0246]-[0251], [0256], and [0259]-[0260]).

As to claim 25, Li teaches a user equipment comprising the device of claim 12 (see rejection for claim 12 as well as [0052]-[0060]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 2-4 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Rapaka (US 2016/0100167).

As to claims 2 and 13, Li does not teach wherein determining the refined reconstruction block comprises determining the refined reconstruction block by clipping the sum of the prediction block of the first color component and the residual block of the first color component to stay within an allowed range for the first color component.

However, Rapaka teaches wherein determining the refined reconstruction block comprises determining the refined reconstruction block by clipping the sum of the prediction block of the first color component and the residual block of the first color component to stay within an allowed range ([0085]-[0100] – see clipping equations that involve luma and chroma values and a residual ACT flag). Li further 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Li’s system with Rapaka’s system to show wherein determining the refined reconstruction block comprises determining the refined reconstruction block by clipping the sum of the prediction block of the first color component and the residual block of the first color component to stay within an allowed range for the first color component in order to provide techniques related to adaptive color transform quantization parameter derivations. This disclosure identifies various issues related to how quantization parameter derivation when adaptive color transform is used and proposes solutions to address these issues. This disclosure describes video coding techniques, including techniques related to emerging screen content coding (SCC) extensions and range extensions (RExt) of the recently finalized high efficiency video coding (HEVC) standard. The SCC and range extensions are being designed to potentially support high bit depth (e.g. more than 8 bit) and/or different chroma sampling formats such as 4:4:4, 4:2:2, 4:2:0, and 4:0:0, and are therefore being designed to include new coding tools not included in the base HEVC standard (Rapaka; [0028]).

As to claims 3 and 14, Li does not teach wherein determining the refined reconstruction block comprises: clipping the sum of the prediction block of the first color component and the residual block of the first color component to stay within an allowed range for the first color component to form a clipped reconstruction block of first color component; and filtering the clipped reconstruction block of the first color component with a filter to form the refined reconstruction block of the first color component.

However, Rapaka teaches wherein determining the refined reconstruction block comprises determining the refined reconstruction block by clipping the sum of the prediction block of the first color component and the residual block of the first color component to stay within an allowed range ([0085]-[0100] – see clipping equations that involve luma and chroma values and a residual ACT flag). Li further teaches clipping color space sample values to an appropriate range defined by a minimum sample value 

Both Li and Rapaka also disclose in-loop filters deblocking filters, ALF, and/or SAO being applied to luma and chroma components (see citations in both references that disclose filtering operations).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Li’s system with Rapaka’s system to show wherein determining the refined reconstruction block comprises: clipping the sum of the prediction block of the first color component and the residual block of the first color component to stay within an allowed range for the first color component to form a clipped reconstruction block of first color component; and filtering the clipped reconstruction block of the first color component with a filter to form the refined reconstruction block of the first color component in order to provide techniques related to adaptive color transform quantization parameter derivations. This disclosure identifies various issues related to how quantization parameter derivation when adaptive color transform is used and proposes solutions to address these issues. This disclosure describes video coding techniques, including techniques related to emerging screen content coding (SCC) extensions and range extensions (RExt) of the recently finalized high efficiency video coding (HEVC) standard. The SCC and range extensions are being designed to potentially support high bit depth (e.g. more than 8 bit) and/or different chroma sampling formats such as 4:4:4, 4:2:2, 4:2:0, and 4:0:0, and are therefore being designed to include new coding tools not included in the base HEVC standard (Rapaka; [0028]).

As to claims 4 and 15, Li does not teach wherein determining the refined reconstruction block comprises: filtering the sum of the prediction block of the first color component and the residual block of the first color component with a filter to form a filtered reconstruction block of first color component; and clipping the filtered reconstruction block to stay within an allowed range for the first color component to form the refined reconstruction block of the first color component.

However, Rapaka teaches wherein determining the refined reconstruction block comprises determining the refined reconstruction block by clipping the sum of the prediction block of the first color component and the residual block of the first color component to stay within an allowed range ([0085]-[0100] – see clipping equations that involve luma and chroma values and a residual ACT flag). Li further teaches clipping color space sample values to an appropriate range defined by a minimum sample value and a maximum sample value ([0162]-[0163], [0174]-[0176], and [0226]-[0227]) as well as applying adaptive color transform (ACT) to residual data values and reconstructing residual values (see above citations in rejection of claim 12).

Both Li and Rapaka also disclose in-loop filters deblocking filters, ALF, and/or SAO being applied to luma and chroma components (see citations in both references that disclose filtering operations).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Li’s system with Rapaka’s system to show wherein determining the refined reconstruction block comprises: filtering the sum of the prediction block of the first color component and the residual block of the first color component with a filter to form a filtered reconstruction block of first color component; and clipping the filtered reconstruction block to stay within an allowed range for the first color component to form the refined reconstruction block of the first color component in order to provide techniques related to adaptive color transform quantization parameter derivations. This disclosure identifies various issues related to how quantization parameter derivation when adaptive color transform is used and proposes solutions to address these issues. This disclosure describes video coding techniques, including techniques related to emerging screen content coding (SCC) extensions and range extensions (RExt) of the recently finalized high efficiency video coding (HEVC) standard. The SCC and range extensions are being designed to potentially support high bit depth (e.g. more than 8 bit) and/or different chroma sampling formats such as 4:4:4, 4:2:2, 4:2:0, and 4:0:0, and are therefore being designed to include new coding tools not included in the base HEVC standard (Rapaka; [0028]).

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Wang (US 2020/0128243).

As to claims 5 and 16, Li does not teach wherein determining the refined reconstruction block comprises determining the refined reconstruction block by filtering the sum of the prediction block of the first color component and the residual block of the first color component with a bilateral filter to form the refined reconstruction block of the first color component.

However, Li does teach deriving a refined residual block of the first color component as a difference between the refined reconstruction block of the first color component and the prediction block of the first color component, wherein predicting the residual block comprises predicting the residual block of the second color component from the refined residual block of the first color component (0221], [0234], [0239], and [0261] – switching color spaces and predicting residual data to reconstruct a unit; also see [0097]-[0098], [0116]-[0120], and [0130]-[0136] for reconstructing residual values). Li further teaches clipping color space sample values to an appropriate range defined by a minimum sample value and a maximum sample value ([0162]-[0163], [0174]-[0176], and [0226]-[0227]) as well as applying adaptive color transform (ACT) to residual data values and reconstructing residual values (see above citations in rejection of claim 12).

In addition, Wang proposes the use of a bilateral filter as a coding tool for video coding. The filtering is applied directly after the inverse transformed residual has been added to the prediction, and can therefore be used both for spatial and temporal prediction of subsequent blocks. A LUT based implementation is used to lower computational complexity. It is also demonstrated how the filter can be implemented without division for hardware-friendlyness. The BD rate is reduced by 0.5% for video data, while increasing the encoding time by 3% and the decoding time by 0% ([0182]). Wang also discloses that the motivation for using QP to control the filter strength is that for a high QP, i.e., a low bit rate, there will be a lot of ringing/quantization artifacts, justifying stronger filtering. At higher bit rates, there are less ringing artifacts to correct, and the filtering is weakened with lower QP values until it is turned off 

Therefore, based on the above disclosures in Li and Wang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Li’s system with Wang’s system to show wherein determining the refined reconstruction block comprises determining the refined reconstruction block by filtering the sum of the prediction block of the first color component and the residual block of the first color component with a bilateral filter to form the refined reconstruction block of the first color component.

Claims 7, 8, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Chen (“Algorithm Description of Joint Exploration Test Model 3”). Chen was cited in Applicant’s Information Disclosure Statement filed on 06/05/2020.

As to claim 7, Li does not teach wherein predicting the residual block comprises: deriving an initial residual block of the second color component; and calculating the residual block of the second color component as a sum of i) the initial residual block of the second color component and ii) the refined residual block of the first color component multiplied by a weighting factor.

However, Li teaches predicting a residual block of a second color component from the refined reconstruction block of the first color component ([0221], [0234], [0239], and [0261] – switching color spaces and predicting residual data to reconstruct a unit; also see [0097]-[0098], [0116]-[0120], and [0130]-[0136] for reconstructing residual values).

In addition, Chen teaches deriving an initial residual block of the second color component; and calculating the residual block of the second color component as a sum of i) the initial residual block of the second color component and ii) a particular residual block of the first color component multiplied by a weighting factor (see Pages 8-9, Section 2.2.4, particularly equation (4)).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Li’s system with Chen’s system to show wherein predicting the residual block comprises: deriving an initial residual block of the second color component; and calculating the residual block of the second color component as a sum of i) the initial residual block of the second color component and ii) the refined residual block of the first color component multiplied by a weighting factor in order to improve coding efficiency in Joint Exploration Test Model (JEM) coding tools.

As to claim 17, Li further teaches wherein the device is configured to: derive a refined residual block of the first color component as a difference between the refined reconstruction block of the first 

Li does not teach deriving an initial residual block of the second color component; and calculating the residual block of the second color component as a sum of i) the initial residual block of the second color component and ii) the refined residual block of the first color component multiplied by a weight factor.

However, Li teaches predicting a residual block of a second color component from the refined reconstruction block of the first color component ([0221], [0234], [0239], and [0261] – switching color spaces and predicting residual data to reconstruct a unit; also see [0097]-[0098], [0116]-[0120], and [0130]-[0136] for reconstructing residual values).

In addition, Chen teaches deriving an initial residual block of the second color component; and calculating the residual block of the second color component as a sum of i) the initial residual block of the second color component and ii) a particular residual block of the first color component multiplied by a weight factor (see Pages 8-9, Section 2.2.4, particularly equation (4)).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Li’s system with Chen’s system to show deriving an initial residual block of the second color component; and calculating the residual block of the second color component as a sum of i) the initial residual block of the second color component and ii) the refined residual block of the first color component multiplied by a weight factor in order to improve coding efficiency in Joint Exploration Test Model (JEM) coding tools.

As to claim 10, Li does not teach wherein predicting the residual block comprises: calculating a refined prediction block of the second color component as a sum of i) a prediction block of the second color component and ii) the refined residual block of the first color component multiplied by a weighting factor; and deriving the residual block of the second color component as a difference between a source block of the second color component in the picture and the refined prediction block of the second color component.

However, Li does teach deriving a refined residual block of the first color component as a difference between the refined reconstruction block of the first color component and the prediction block of the first color component, wherein predicting the residual block comprises predicting the residual block of the second color component from the refined residual block of the first color component (0221], [0234], [0239], and [0261] – switching color spaces and predicting residual data to reconstruct a unit; also see [0097]-[0098], [0116]-[0120], and [0130]-[0136] for reconstructing residual values). Li also teaches predicting a residual block of a second color component from the refined reconstruction block of the first color component ([0221], [0234], [0239], and [0261] – switching color spaces and predicting residual data to reconstruct a unit; also see [0097]-[0098], [0116]-[0120], and [0130]-[0136] for reconstructing residual values).

In addition, Chen teaches deriving an initial residual block of the second color component; and calculating the residual block of the second color component as a sum of i) the initial residual block of the second color component and ii) a particular residual block of the first color component multiplied by a weighting factor (see Pages 8-9, Section 2.2.4, particularly equation (4)).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Li’s system with Chen’s system to show wherein predicting the residual block comprises: calculating a refined prediction block of the second color component as a sum of i) a prediction block of the second color component and ii) the refined residual block of the first color component multiplied by a weighting factor; and deriving the residual block of the second color 

As to claim 8, the combination of Li and Chen teaches wherein deriving the initial residual block comprises deriving the initial residual block of the second color component as a difference between a source block of the second color component in the picture and a prediction block of the second color component, or deriving the initial residual block comprises decoding a bit stream representing a coded version of the picture to obtain the initial residual block of the second color component (Li; [0221], [0234], [0239], and [0261] – switching color spaces and predicting residual data to reconstruct a unit; also see [0097]-[0098], [0116]-[0120], and [0130]-[0136] for reconstructing residual values; Chen; see Pages 8-9, Section 2.2.4, particularly equation (4)).

Response to Arguments

Applicant's arguments filed 10/22/2021 have been fully considered but they are not persuasive.

Examiner maintains that Li does teach predicting a residual block of a second color component from the refined reconstruction block of the first color component ([0221], [0234], [0239], and [0261] – switching color spaces and predicting residual data to reconstruct a unit; also see [0097]-[0098], [0116]-[0120], and [0130]-[0136] for reconstructing residual values).

As stated in the above citations and [0205], [0215], and [0218] of Li, clipping and ACT operations are performed on residual data values in the different color components. Also, when residual values have been encoded/signaled, the decoder (600) combines the prediction (658) with reconstructed residual values to produce the reconstruction (638) of the content from the video signal ([0132]). [0133] of Li also discloses how to reconstruct the residual to produce reconstructed values. For instance, [0133] discloses that an inverse frequency transformer performs an inverse frequency transform, producing blocks of 

Although the claims state predicting a residual block of a second color component, the claim makes no distinction between the claimed second color component and the claimed first color component. Since the clipping and ACT operations are performed on residual data values in one or more color components, Examiner maintains that predicting a residual block of a second color component that may or may not be different from a first color component is taught.

In view of the above reasons, Examiner maintains all rejections.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482